Citation Nr: 0603268	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 
and from November 1979 to March 1984.  He died on August [redacted], 
2002, and the appellant is the veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Roanoke, 
Virginia, which denied service connection for the cause of 
the veteran's death.  

A personal hearing was held before the undersigned Veterans 
Law Judge in April 2005.  A transcript of the hearing has 
been associated with the claims folder. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran died on August [redacted], 2002 due to hanging.

3.  At the time of the veteran's death, service connection 
was in effect for axillary neurotemsis, with right deltoid 
atrophy, status post fracture right humerus and scapula; 
status post fracture right ulna and radius; and status post 
laparotomy.

4.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which 
may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA has satisfied the notification requirements of the 
VCAA.  The January 2004 statement of the case, and February 
2003 letter from the VA, gave the appellant notice of the 
evidence necessary to substantiate her claim on appeal.  

The evidence development letter dated in February 2003 
advised the appellant of what evidence VA would undertake to 
obtain.  The appellant was not explicitly told to submit all 
evidence in her possession.  The January 2004 statement of 
the case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the appellant would be advised to 
submit relevant evidence in her possession.  The appellant 
has demonstrated her actual knowledge of the need to submit 
relevant evidence in her possession by submitting such 
evidence during the course of the appeal, namely at the April 
2005 hearing.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Analysis

In this case, the veteran's death certificate shows that he 
died on August [redacted], 2002, due to hanging.  The appellant 
contends that the veteran's death was due to depression which 
he incurred in service following a motorcycle accident which 
left him with numerous injuries and constant pain.  In this 
respect, the Board notes that, at the time of the veteran's 
death, service connection was in effect for axillary 
neurotemsis, with right deltoid atrophy, status post fracture 
right humerus and scapula; status post fracture right ulna 
and radius; and status post laparotomy.

With respect to the applicable law, service connection for 
the cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2005).   The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In this case, the record certified to the Board for appellate 
review includes service medical records showing that, in July 
1974 the veteran spoke with a psychiatrist regarding his 
personal problems.  He stated that his problems "are like 
anyone else's" and noted that occasionally be was depressed 
but he denied any suicidal ideation and stated he was happy 
most of the time.  The diagnostic impression was rule-out 
immature personality.  The psychiatrist however, noted that 
despite the veteran's immaturity, no additional mental health 
counseling was necessary.  In May 1981 the veteran was 
involved in a motorcycle accident and was hospitalized for 
several months.  His final diagnoses at the time of discharge 
included, a right fracture of the radius and ulna; status 
post open reduction internal fixation; fracture of the right 
scapula; fracture of the right humerus; resolved pulmonary 
contusion; and resolved retroperitoneal hematoma.
 
The post-service medical evidence includes a May 1984 VA 
examination which is negative for symptoms or diagnosis 
pertaining to a psychiatric disorder.
 
During the appellant's April 2005 hearing, she testified that 
the veteran's cause of death was due to depression that he 
sustained during service.  She reported that he was 
constantly in pain due to his motorcycle accident in service 
and self-medicated to reduce the pain and depression.  She 
indicated that the veteran was never diagnosed with 
depression and furthermore, never sought treatment for any 
psychiatric disorder, including depression.  During the 
course of the hearing, the appellant submitted several pages 
of suicide notes which the veteran had written prior to his 
death.  The suicide notes essentially relate the personal 
difficulties which the veteran endured throughout his life.  
In two undated notes, the veteran referred to himself as 
"the man of constant pain."  

Additionally during the hearing, the appellant submitted a 
December 2004 medical opinion report from a physical 
therapist.  The December 2004 medical opinion report from W. 
Moretz, Jr., M.S., P.T. indicated that, he reviewed the 
veteran's medical file, suicide notes to family members, a 
chronology prepared by the appellant, and personally 
interviewed the appellant.   Following a brief description of 
the veteran's physical therapy treatment, the therapist 
indicated that the veteran's suicide was due to the 
motorcycle accident which occurred in service.  He explained 
that due to the accident the veteran had a progressive 
physical disability and in an attempt to compensate for his 
physical and emotional deficits, he excessively used alcohol 
which caused depression.   

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.   Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  As well, the Court has 
held that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when unsupported 
by clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1995).

Given these standards, the Board assigns no evidentiary 
weight to the December 2004 comments/opinions of W. Moretz, 
Jr., M.S., P.T.  First, it refers to an in-service injury, 
but is not based on a review of the service medical records.  
Second, it represents a bare transcription of lay history 
provided by the appellant, therefore it does not constitute 
competent medical evidence.  Third, the opinion merely 
suggests the existence of a psychiatric disability and 
relates that disability to an injury in service without 
advancing supporting data for the opinion.  And lastly, the 
therapist does not possess the credentials or training needed 
to render a competent opinion as to medical etiology 
regarding the cause of the veteran's death.  

The Board acknowledges the appellants own statements 
contending that the veteran suffered from a motorcycle 
accident in service which left him with continuing pain and 
caused depression which eventually led to his cause of death.  
However, as a lay person, she is not competent to provide a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Upon a review of the evidence, the Board finds that there is 
no objective evidence that the veteran suffered from a 
psychiatric disorder or other related symptomatology during 
active service.  Simply put, there is no evidence that the 
veteran's alleged depression is in any way related to service 
and the appellant has not submitted any evidence showing that 
the veteran's cause of death, which was due to hanging, is in 
any way related to the veteran's service or to a service-
connected disability.  In addition, the Board notes that the 
death certificate does not indicate that there were other 
significant conditions affecting the cause of death.  And, 
the record is clear that, at the time of his death, service 
connection was in effect only for axillary neurotemsis, with 
right deltoid atrophy, status post fracture right humerus and 
scapula; status post fracture right ulna and radius; and 
status post laparotomy, and that the veteran had no pending 
claims for VA benefits.  As such, the veteran had no service-
connected disabilities that could have resulted in the 
immediate or underlying cause of death or have been 
etiologically related to the cause of his death.

In sum, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.   Accordingly, the 
claim for service connection for the cause of the veteran's 
death must be denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


